Case 2:19-mj-00040-DM Document 4 Filed 05/01/19 Page 1of1

UNITED STATES DISTRICT COURT SE ALED
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL NO. 19-40
v. * SECTION: MAG
GEOURVON KEINELL SEARS *
* * *
ORDER

Considering the foregoing Motion to Seal Complaint, Affidavit, and Arrest Warrant;

IT IS HEREBY ORDERED that the complaint, affidavit, and arrest warrant be SEALED
until further order of the Court, with the exception that copies be provided to the United States
Attorney’s Office for the Eastern District of Louisiana and the Federal Bureau of Investigation.

New Orleans, Louisiana, this J day of May, 2019.

BELL

HONORABLE JOSEPH C. WILKINSON, JR.
UNITED STATES MAGISTRATE JUDGE

 

 
